513


         OFFICE   OF THE ATTORNEY             GENERAL    OF TEXAS
                                    AUSTIN




Iion. P. A* Kcrby
Business  Officer
8trrte Board of Eealth
Austia, icxcre

Rear ur.    Kerby:




               Prom your   letter                        appears    that    in
the allotment of                                      ard of Health by’
the Federal gor                                           is designated by
the F&oral   age                                           for the State
Kealth OPficer .                                         orrzed, are do-
pos1tw.l in the                                         nt s izade therefron
on warrants iss                                      . Pou request      the
 opwi.on of this                                he folloxing     questiona
                                                 , D. C., at the request
                                               nit& States, where the
                                            e from such Federal funds,
                                            iuitti   to $4.00 a day for


                               s allocated       anil granted   by the
                               tate    of    Texas bocono   Stata    mon-
                        ntrol of the Legislature     of Tcras
                 at legislative     regulation of their ex-
 PcniUturc dots not violate     the term and conditions   of
 the ptieral grnnt . See our Opinions Nos. O-200 ati O-330.
            The DePartnental Appropriation Bill for t.be cur-
  rcatbiennium (6. B. 423, Acts 47th Legislature,  neg.*Sass,
  Proriilcs,u&m the he&ng “General Provisions*,     SCC. 2,
  subsection      10~
                                                                            I   ..52.4

Honr P. A9 Kerby - page 2



              *(IO) United States Funds and Aid.            The
        propor officer     or officers     of any State Do-
        partments, bureaus, or divisions          of State
        agencies are her&g authorizocl to uake appli-
        cation for and accept any gifte,          grants, or
        allotncnts    or funds from the United states
        Goverxmcnt to be used on State cooperative
        aucl other sederal projects         and programs in
        Texas, including       construction    of public
        buildings,    repairs,    and inprovonents . Any
        of such Fedora1 funds as nay be deposited in
        the State Treasury are hereby appropriated            to
        the spooific    purpose authorized by the Fcder-
        al Government, and subject --       to the lindtation
        placa    -on w     &&,# (Kuphasls ours)
            One of the linitatione  imposed by the Act on tho
ovpenlliture of uonice appropriated   thereby is found in See.
2, Subs. (12)g1
              *All c~ployeos traveling  at the expense
        of the State are hereby limited to the amount
        off Four ($4 .oo) Dollars per day expenses for
        neals and lodging;    , , , s
             The 0~3.Q e.xceptiorsmacle      to t&is rule    aro found in
 sec.   2, subs. (13)fl
               sit is expressly    provided that the provis-
         ions  of Subsectiou 126 of this Act with refer-
         ence to limitation     of amount of traveling    q-
         pense shall not apply to the Governor, the Iileu-
         teuaut-Governor,     and the n?embers of coxdssions
         vho .reoeive no salary or peti diem, when travel-
         ing in or out of the State.       Hor shall said pro-
         vision apply to the drijutant General and his
         representatives     vhen appearing in Washington,
         D. 0. before the Tiar Departncnt,     the Attoruey
         General anil his assistants     vhen appearing be-
         fore the Supreme Court of the United States
         and Fcdcral agencies in Washington, D . C., nor
          the nielrrbers of the Railroad COoci~SiOn vben op-
         pcaring before the Interstate      Comerce Comdes-
         ion or other A+‘eclcral Comisaions    in iiashingtcn,
          D. c,m
                                                                          515


aon.   P. AI Xcrby - Pago 3



              The exenptfons do not apply to the State Ucalth
Officer.      Since Sec. 10 expressly     appropriates     Fcdcral
funds received      by tho State a  gcncics   ml   deposit&     in the
State Treasury subject to the limitations            is~posed by the
Act on the cxpendlturo of rconics opprcpriatcd            therein,  the
$4;J4te; day limitation       on expenses for meals and lodging
          . Opinion No, O-1502.        In this connection,      it nay
bo observed that an employee isstravcling            at the espcnse
of the State. though the State rcay pay such expense from
funds donated to it; but, in any went, if this be not
 correct,    the b@,00 a day limitation      applies because tho
 Legislature     has directed   that the lititations      on the ex-
 penditurc of funds ap?ropriatcd        by the Act shall apply to
 funcls rcoeived    fron: the Federal Sovornmutr



                                  Very truly    yours




                                           R. X. l%irchild
                                                  Assistaut




                      ATTOFNB GmERAL OF ‘l!?ZXAS